OPINION — AG — ** STATE HOSPITAL — SOVEREIGN IMMUNITY ** (1) OFFICERS AND EMPLOYEES OF THE STATE, CONNECTED WITH THE OPERATION OF THE OKLAHOMA GENERAL HOSPITAL AT CLINTON, OKLAHOMA, ARE 'NOT' EXEMPT FROM LAW SUITS, AND CAN BE REQUIRED TO RESPOND IN DAMAGES CAUSED BY THEIR NEGLIGENT OR WRONGFUL ACTS TO PATIENTS OF SUCH INSTITUTION, AND THAT HE FACT THAT IN SO DOING THEY MIGHT BE ACTING FOR SUCH INSTITUTION IS IMMATERIAL. OF COURSE, THE SUCCESS OF ANY SUCH LAW SUIT BROUGHT AGAINST SUCH OFFICERS OR EMPLOYEE WOULD DEPEND UPON THE FACTS AND CIRCUMSTANCES OF EACH CASE. (2) STATE FUNDS 'CANNOT' BE USED FOR ANY DAMAGES FOR WHICH ANY OFFICIAL OR EMPLOYEE MAY BE HELD LIABLE TO A PATIENT FOR A WRONGFUL ACT, OR FOR INSURANCE AGAINST SUCH DAMAGES. (NOTE: SOVEREIGN IMMUNITY CASE LAW HAS CHANGED CONSIDERABLY SINCE 1957 — CHECK CURRENT CASE LAW) (LIABILITY, INSURANCE, TORT, STATE AGENCY, JUDGMENT) CITE: ARTICLE X, SECTION 15, 70 Ohio St. 1258 [70-1258](G) (J. H. JOHNSON)